Citation Nr: 1625710	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic vascular headaches from November 30, 2009 to January 1, 2014.

2.  Whether referral for extraschedular consideration of a higher rating for headaches under 38 C.F.R. § 3.321(b) is warranted.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which granted service connection and a 10 percent rating for chronic vascular headaches, effective June 17, 2008, the date of receipt of the claim for service connection.  

In October 2013, the Board remanded the issue of an initial rating in excess of 10 percent for chronic vascular headaches for further development. 

In April 2014, the Appeals Management Center (AMC) granted an increased rating for chronic vascular headaches of 30 percent, effective February 1, 2010 and 50 percent, effective January 2, 2014. 

In November 2014, the Board denied an initial rating in excess of 10 percent for chronic vascular headaches prior to February 2, 2010; granted an effective date for 30 percent for chronic vascular headaches from November 30, 2009 to January 1, 2014; and denied a rating in excess of 50 percent for chronic vascular headaches from January 2, 2014.  Subsequently, the Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued a Memorandum Decision, setting aside the portions of the Board decision denying a schedular headache evaluation in excess of 30 percent from November 30, 2009 to January 1, 2014, and denying referral for extraschedular consideration for all periods on appeal; and has remanded the matters on appeal to the Board for further development consistent with the Court's decision.  The Court has also remanded the issue of TDIU for adjudication in the first instance.


Notably, the Court noted that as the Veteran had not challenged the assigned schedular evaluations prior to November 30, 2009, or after January 2, 2014; the appeal of those issues were dismissed.

The issue of an increased rating for headaches on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  Resolving any reasonable doubt in favor of the Veteran, for the period from November 30, 2009 to January 1, 2014, his headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran is service connected for headaches, rated 50 percent disabling; lumbar spine disability, rated 40 percent disabling, and tinnitus associated with headaches, rated 10 percent disabling.  The Veteran's combined rating is 70 percent.

3.  The evidence reasonably shows that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, for the period from November 30, 2009 to January 1, 2014, the criteria for an initial disability rating of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code (Code) 8100 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Initial Rating

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background

The Veteran's headaches have been evaluated as 30 percent disabling from November 30, 2009 to January 1, 2014.  The Veteran's evaluation has been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

In a November 2009 statement, the Veteran's son indicated that there were many times when the Veteran would not get out of bed for a day or two due to severe headache pain.  The Veteran's wife also indicated in a November 2009 statement, that her husband's headaches, which began during service, have increased in frequency and severity.  She noted that the Veteran would experience headaches for five to six consecutive days at a time.  She stated that her husband has been self-employed since service separation because "he knew he could not handle a job for someone else" due to his daily headache symptoms.  She noted that after a stressful day at work or heavy lifting, the Veteran frequently will have a headache that lasts for a day or two.  The Veteran's spouse indicated that he obtained temporary relief only from heavy neck massages, pulling of his hair, and treatment by his chiropractor.

A December 2009 treatment record from Albany Chiropractic documents the Veteran's complaints of frequent to constant headaches.  The Veteran's provider recommended continued manipulation to reduce nerve compression and increase muscle relaxation to reduce the frequency and severity of the headaches.

On February 1, 2010, a VA physician noted a review of the claims file and performed a spinal and neurological examination.  The physician noted the Veteran's report of experiencing headaches prior to service that became worse during service and were diagnosed as vascular headaches.  He reported that the frequency and duration of the headaches had increased to weekly, lasting one to two days per episode with less than half being prostrating.  He also reported that he missed 4 weeks of work as an auctioneer in the past year because of headaches.  He reported using prescription medication for pain and denied any visual changes or aura and no nausea or vomiting.  He believed that the pain was aggravated by neck arthritis.  The physician diagnosed vascular headaches and opined that they caused a lack of stamina and pain resulting in "significant effects" on the Veteran's occupation as a self-employed auctioneer, including increased absenteeism and modified job duties.  The examiner also noted that the disorder imposed moderate to severe impairment of physical and sedentary employment during an episode because the Veteran required bed rest to control the pain. 

In March 2011, a VA Advanced Practice Registered Nurse (APRN) noted a review of the claims file and noted the previous treatment and diagnoses in service and the various diagnoses after service.  The APRN noted the chiropractic treatment and diagnosed "classic muscle contraction headaches" which were as likely as not related to cervical spine degenerative disease.  The Veteran reported weekly headache episodes lasting hours with half of the attacks being prostrating.  The APRN noted that the disorder imposed increased absenteeism at work as a self-employed auctioneer but no limitations of daily activities.

Subsequent VA outpatient treatment records through November 2013 show chronic headaches listed as an on-going medical issue with regular prescriptions for pain medication for headaches and for joint and spinal disorders.  The Veteran's attending chiropractor also provided spinal treatment and noted that the headaches were cervicogenic.  Indeed in a May 2012 treatment record, the Veteran complained of tension headaches "almost daily".  In November 2012, the Veteran reported nausea, vomiting, sweats, and chills accompanied by headaches.  In January 2013, the Veteran reported a headache that has lasted for the last three months.  In October 2013, the Veteran reported experiencing daily headaches for the past nine months, which prevented him from sleeping more than two to three hours per night.

Analysis 

As noted in the Introduction, the Veteran appealed the November 2014 Board decision, with regards to the 30 percent rating assigned from November 30, 2009 to January 1, 2014.  He indicates that a 50 percent rating is warranted for such period.

The Board notes that Veteran is competent to report as to the symptoms he has experienced in association with his migraines; moreover, the Board has no reason to doubt the credibility of such statements as they have been consistently reported throughout the record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

After a review of the evidence of record, to specifically include the competent and credible statements from the Veteran, his spouse, and son; and resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period beginning with November 30, 2009 and forward the Veteran's headaches more nearly approximate frequent completely prostrating and prolonged attacks consistent with the 50 percent rating criteria.  

The evidence shows that during the rating period on appeal, the Veteran provided competent and credible statements that the severity of his headache symptomatology had increased.  In the November 2009 statements as well as his December 2009 chiropractor visit, the Veteran reported prostrating attacks and reported that his headaches caused significant effects on his usual occupation.  Then, at the February 2010 and March 2011 VA examinations, the evidence showed that the Veteran consistently reported very frequent prostrating and prolonged attacks of headache pain.  The evidence from the subsequent VA treatment records essentially reiterated the same symptoms, as well.  Thus, the lay statements, taken together with the VA examinations and outpatient treatment records, show that the Veteran's condition more nearly approximated the 50 percent rating for the period on appeal (i.e., from November 30, 2009 to January 1, 2014).  

As for severe economic inadaptability, the record reflects that the Veteran has been self-employed during the entire appeal period.  The Board finds, however, the severity of the headaches as described by the Veteran during the lay statements and VA examinations show that the Veteran has consistently described prostrating and prolonged attacks, with pain that has caused him to miss work.  See November 2009 statements; and February 2010 and March 2011 VA examination reports.  The rating criteria do not define "severe economic inadaptability" and nothing in Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  Further, the Board notes that the Veteran consistently reported that the headaches lasted at least for one to two days, and resulted in the Veteran having to lie down.  These severe symptoms must have had some economic impact, including missing work.  Again, there is no indication in the record that the Veteran's reports of symptoms associated with the migraine headaches are not credible.  Given the frequency and severity of his headaches, and the Veteran's consistent and competent reports of missing work due to his headaches, the Board finds that the Veteran's migraines produced economic inadaptability for the rating period on appeal.  

Therefore, the Board finds that the Veteran's symptomatology more closely approximates the criteria for a 50 percent disability rating under Code 8100 for the rating period on appeal.  As noted, a 50 percent disability is the maximum schedular rating available under Code 8100.  No other diagnostic codes apply to the Veteran's symptomatology; therefore, a schedular disability rating in excess of 50 percent is not warranted for the November 30, 2009 to January 1, 2014 period on appeal. 

TDIU

An inferred claim for TDIU has been raised by the record under Rice V. Shinseki, 22 Vet. App. 447 (2009).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

Factors to be considered in determining whether unemployability exists are the Veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a Veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

The Veteran is service connected for headaches, rated 50 percent disabling, lumbar spine disability, rated 40 percent disabling, and tinnitus associated with the headache disability, rated 10 percent disabling.  The Veteran's combined rating is 70 percent.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The record reflects the Veteran has been self-employed for more than twenty years as an auctioneer, and that he is currently employed part-time.  See January 2014 VA examination report.  He and his wife have indicated that he was unable to work for someone else due to his daily headache symptoms.

During a February 2010 VA examination the Veteran reported that he missed 4 weeks of work as an auctioneer in the past year because of headaches.   The physician opined that the headaches caused a lack of stamina and pain resulting in "significant effects" on the Veteran's occupation as a self-employed auctioneer, including increased absenteeism and modified job duties.  The examiner also noted that the disorder imposed moderate to severe impairment of physical and sedentary employment during an episode because the Veteran required bed rest to control the pain.  During a February 2010 VA examination relevant to the Veteran's lumbar spine disability, the examiner also indicated that the low back disability had significant to severe effects on the Veteran's occupation as he would have problems with decreased mobility, problems with lifting and carrying, and increased pain.  During a January 2014 VA examination, the physician noted that the Veteran's headache condition impacted his ability to work as the symptoms interfered with all activities, especially when more severe.

After careful review of the record, the Board reasonably finds the Veteran experiences functional limitations due to service-connected disabilities that preclude substantially gainful employment.  To the extent that the record suggests that the Veteran could perform the physical requirements of sedentary type employment, the Board finds that such employment in this case would be no more than marginal in view of the Veteran's work experience.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).  Further, the evidence shows that the Veteran is currently self-employed part-time.  Therefore, because the Veteran is limited to part-time employment in a protected environment, the Board finds that the Veteran engages in work that is not more than marginal employment.

Considering the Veteran's various physical disabilities together with all evidence of record, the Board finds that the Veteran is precluded from gainful employment due to his service connected disabilities.  As such, the Veteran's claim is granted.


ORDER

An initial 50 percent rating for chronic vascular headaches from November 30, 2009 to January 1, 2014 is granted.

Entitlement to TDIU is granted.


REMAND

In light of the Court's Memorandum Decision and the Board's review of the claims file, further AOJ action on the claim for an increased rating for headaches on an extraschedular basis is warranted.

In January 2013, the Veteran reported experiencing a headache that had lasted for the last three months.  In October 2013, the Veteran reported experiencing daily headaches for the past nine months, which prevented him from sleeping more than two to three hours per night.  Arguably, the schedular ratings in this instance are inadequate, as the evidence indicates an exceptional headache condition that is not adequately contemplated by Code 8100.  Accordingly, the Board finds that the matter should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to an increased disability rating for headaches is referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


